Per Curiam
The petitioner has filed what he calls a verified petition for writ of mandate to compel the Judge of “The Criminal Court of Washington County, Salem, Indiana,” to act upon an alleged petition for writ of error coram nobis. The petition filed herein fails to comply with Rule 2-35 of this court in that there are no certified copies of pleadings, orders and entries of the lower court upon which the petition is based.
Since the petition must be dismissed for the reason above given, it is not necessary to consider that there is no such court as the “Criminal Court of Washington County.”
The petition, therefore, is dismissed.
Note.—Reported in 155 N. E. 2d 852.